             Case 1:18-cv-01108-RP Document 62 Filed 05/07/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

MELYNDA MICHELLE FISHER,                                §
                                                        §
Plaintiff,                                              §
                                                        §
v.                                                      §       C.A. NO. 1:18-cv-1108
                                                        §
SETON FAMILY OF HOSPITALS                               §
                                                        §
Defendant.                                              §       JURY DEMANDED

                                     NOTICE OF FILING

        Plaintiff hereby gives notice of the filing of Plaintiff’s Exhibits 1-4.




                                                Respectfully submitted,

                                                /s/ Kell A. Simon
                                                Kell Simon
                                                Texas Bar No. 24060888
                                                THE LAW OFFICES OF KELL A. SIMON
                                                501 North IH-35, Suite 111
                                                Austin, Texas 78702
                                                (512) 898-9662
                                                (512) 368-9144 (Fax)
                                                ATTORNEY FOR PLAINTIFF
        Case 1:18-cv-01108-RP Document 62 Filed 05/07/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

       By my signature hereunder affixed, I certify that a true and correct copy of the
foregoing document has been transmitted to all parties of record via CM/ECF, on this 7th day
of May, 2021, addressed as follows:

Kimberly R. Miers
kmiers@littler.com
Melissa J. Ackie
mackie@littler.com
LITTLER MENDELSON, P.C.
100 Congress Avenue, Suite 1400
Austin, Texas 78701
                                            /s/ Kell A. Simon
                                            Kell Simon




                                             2
